t c memo united_states tax_court david d pritchard petitioner v commissioner of internal revenue respondent barbara h pritchard petitioner v commissioner of internal revenue respondent docket nos 9025-15l 9026-15l filed date warren n nemiroff for petitioners david j warner for respondent memorandum findings_of_fact and opinion chiechi judge petitioners filed the respective petitions in these consoli- dated cases in response to respective notices of determination concerning collec- tion action s under sec_6320 and or collectively notices of determination that respondent issued to petitioner david d pritchard and peti- tioner barbara h pritchard the issue remaining for decision is whether petitioners are liable for their taxable_year for the additional tax imposed by sec_72 with respect to a distribution that they received from an individual_retirement_plan that they maintained we hold that they are findings_of_fact all of the facts in these cases which the parties submitted under rule have been stipulated by the parties and are so found petitioners resided in california at the time they filed the respective peti- tions in these cases petitioners maintained an individual_retirement_plan at jpmorgan chase bank petitioners’ retirement_plan in date when each petitioner was under 59½ years old they made a withdrawal of dollar_figure from that plan retire- ment distribution that distribution was not made on account of a levy under 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure sec_6331 that the internal_revenue_service irs had issued to jpmorgan chase bank with respect to petitioners’ retirement_plan in date petitioners deposited their retirement distribution into a bank account that they maintained at washington mutual on date petitioners made a payment of dollar_figure to the califor- nia franchise tax board that board credited that payment towards petitioners’ outstanding california income_tax_liability for their taxable_year on date petitioners made a payment of dollar_figure to the irs the irs credited that payment towards petitioners’ outstanding federal_income_tax liability for their taxable_year petitioners jointly filed form_1040 u s individual_income_tax_return for their taxable_year return in that return petitioners included in gross_income their retirement distribution of dollar_figure petitioners showed in the return the 10-percent additional tax of dollar_figure imposed by sec_72 percent additional tax with respect to that distribution however petitioners did not remit that 10-percent additional tax with the return when or after they filed it the irs issued to petitioners separate final notices of intent to levy and notices of your right to a hearing with respect to petitioners’ taxable_year the irs timely received form request for a collection_due_process or equivalent_hearing form from petitioners respondent’s settlement officer with the irs’ appeals_office appeals_office who was assigned to petitioners’ form held a telephone hearing with their authorized representative on date the appeals_office issued to petitioners separate notices of determination with respect to petitioners’ taxable_year each of those notices stated in pertinent part summary of determination we have determined that all appropriate requirements of law and administrative procedures for the collection action have been met levy action is not appropriate when a taxpayer has entered into an installment_agreement as such the levy is not appropriate and is not sustained each of the notices of determination included an attachment that stated in perti- nent part summary and recommendation you requested a collection_due_process cdp hearing with appeals under internal_revenue_code irc sec_6330 following receipt of the final notice notice_of_intent_to_levy and notice of your right to a hearing the levy enforcement action proposed is not the appropriate action in this case for reasons stated below brief background you filed a request for a collection_due_process cdp hearing under internal_revenue_code irc sec_6330 following receipt of letter lt11 final notice_of_intent_to_levy and notice of your right to a hearing the automated collection system acs issued the notice on date via certified mail return receipt requested form requesting a cdp hearing was received on date which was within the 30-day period for a timely request for a cdp hearing we verified that the proper codes to suspend the levy and the collection statute were input to the tax period at issue as of the date the internal_revenue_service irs received the request for the cdp hearing the cdp_notice was for an unpaid income_tax_liability for tax period ending date the liability was based on a self-as- sessed return due to insufficient federal tax withholding payments on date we sent you a contact letter scheduling your cdp telephone hearing conference for date in that letter we also offered you a face-to-face hearing or written correspon- dence hearing as an alternative to the scheduled telephone hearing on date we received correspondence from your power_of_attorney poa warren nemiroff confirming the telephone hearing for date on date we made an outcall to your poa for the sched- uled cdp conference the conference was conducted with your poa and the appeals employee during the conference your poa stated that an offer_in_compromise was submitted we explained the process of filing an offer_in_compromise in appeals penalty abatement was also discussed with your poa we discussed letter penalty waiver or abatement disallowed appeals procedure explained that was issued in august date your poa stated letter was appealed but without response we informed your poa of an open control for the penalty appeal and we informed your poa letter interim was issued on date we received a copy of the submitted form 656-l on date we received additional correspondence from your poa your poa stated the major penalties have not been resolved attached was letter 3503c from irs regarding penalty abatement of the failure to pay penalty based on good history on date we made a follow-up call to your poa legal and administrative review i bessy lopez verified the requirements of any applicable law or administrative procedure were met irs records confirmed the proper issuance of the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien nftl filing and notice of a right to a collection_due_process cdp hearing an assessment was properly made for each tax and period listed on the cdp_notice notice_and_demand for payment was mailed to your last_known_address there was a balance due when the notice_of_intent_to_levy was issued or when the nftl filing was requested i had no prior involvement with respect to the specific tax period either in appeals or compliance i reviewed the collection file irs records and information you provided my review confirmed that the irs followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances collection alternatives requested during the follow-up call to your poa on date we explained that the offer_in_compromise filed under doubt as to liabil- ity was rejected under solely to delay collection we explained that an offer_in_compromise would have to be re-filed under doubt as to collectibility however your poa did not pursue an offer under doubt as to collectibility during the follow-up call an installment_agreement was agreed upon for dollar_figure a month due every 28th of the month first payment due_date you will be charged a one-time user_fee for your new installment_agreement the one-time user_fee will be for dollar_figure or dollar_figure if you are a low income taxpayer you will soon receive payment vouchers from the irs to include with your payments however until you receive the payment vouchers write your social_security_number and the tax period on the face of the check send the pay- ments to internal_revenue_service fresno ca challenges to the liability you disputed your liability during the follow-up call of date we discussed penalty abatement we informed your poa that the failure to pay penalties for dollar_figure and dollar_figure have been abated due to good history however your poa requested to have the penalty for early distribu- tion withdrawal form 1099r abated we informed your poa that the account doesn’t show any other penalties were assessed it was then clarify that the irs charges an additional tax for an early distribution withdrawal it was explained that of dollar_figure the early distribution form 1099r is dollar_figure your poa requested to have the dollar_figure removed based on reasonable_cause we in- formed your poa that we couldn’t consider this abatement request under reasonable_cause we informed your poa that the additional tax was listed on the return at the time of filing your poa stated that you were not aware about the additional tax on early distributions unfortunately not knowing the law is not reasonable_cause for removal of a penalty your poa stated that reasonable_cause is due to the early distribution withdrawn to pay back taxes that were owed due to a unscrupulous preparer we informed your poa that this is also not reasonable_cause and that we would not be abating the additional tax of dollar_figure we informed your poa that the tax_court may be petitioned if he did not agree with the decision you raised no other issues opinion the parties agree that petitioners may dispute whether they are liable for their taxable_year for the 10-percent additional tax under sec_72 with respect to their retirement distribution petitioners bear the burden of establishing that they are not so liable see rule a 290_us_111 that the parties submitted these cases under rule does not affect who has the burden_of_proof or the effect of a failure of proof see rule b 95_tc_82 aff’d 943_f2d_22 8th cir sec_72 provides sec_72 annuities certain proceeds of endowment and life_insurance contracts t 10-percent additional tax on early distributions from qualified_retirement_plans -- imposition of additional tax --if any taxpayer re- ceives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be in- creased by an amount equal to percent of the portion of such amount which is includible in gross_income a qualified_retirement_plan includes an individual_retirement_plan see sec_4974 sec_72 provides certain exceptions to the 10-percent additional tax imposed by sec_72 petitioners concede that none of the exceptions in sec_72 applies with respect to all or any portion of their retirement distribution it is nonetheless petitioners’ position that they should not be liable for the 10-percent additional tax imposed by sec_72 on that distribution as we understand their position petitioners believe that the court should add the following two exceptions to the exceptions that congress enumerated in 2in fact petitioners stipulated facts in the first stipulation of facts that of the exceptions enumerated in sec_72 are not applicable with respect to all or a portion of their retirement distribution sec_72 an exception where there is reasonable_cause for a taxpayer to make a withdrawal from an individual_retirement_plan and an exception where the taxpayer uses the retirement distribution to pay outstanding federal and or state_income_tax liabilities according to petitioners within the confines of section t these petitioners are markedly close to the statute exceptions even the government construes that if the pension account had been levied the pen- alty would not apply these taxpayers used a pension distribution to pay earlier taxes because of continuous irs collection pressure this may not be the classic case where the levy is involved at that instant but certainly the spirit of what the statute wants to cover the statute does not want a penalty if aggressive irs activity is causing the distribution now look generally at reasonable_cause the undersigned petitioners spent years fighting sec_6621 penalties and valuation penalties associated with the infamous foodsource cases all those taxpayers wanted to pay the taxes and the interest it was the penalties that made the bills onerous these are little people who pay their taxes there is no fault here there is no failure to report income there is no late return the penalty should not apply here to the extent the distribution pays taxes in summary there is a good equitable argument here to ex- pand the exceptions for section t set forth in sec_72 we note initially that in advancing their position under sec_72 petitioners rely on various factual contentions regarding inter alia why and how they used their retirement distribution most of which are not supported by the fully stipulated record in these cases to the extent that in advancing their position petitioners rely on any factual contentions that are not supported by the record we have disregarded those contentions the short and long answer to petitioners’ position that they should not be liable for the 10-percent additional tax imposed by sec_72 with respect to their retirement distribution is that we are bound by the exceptions enumerated in sec_72 see eg 132_tc_330 petitioners concede that none of the exceptions in sec_72 applies with respect to all or any portion of their retirement distribution on the record before us we find that petitioners are liable for their taxable_year for the 10-percent additional tax imposed by sec_72 with respect to their retirement distribution we have considered all of the contentions and arguments of petitioners that are not discussed herein and we find them to be without merit irrelevant and or moot 3see supra note to reflect the foregoing decisions will be entered for respondent
